PERRY, Judge
(concurring in the result):
I agree with the conclusion reached in the principal opinion that the comment made by the trial judge after announcing the sentence in this case warrants no action by us. I, therefore, join with the Chief Judge in affirming the decision of the United States Army Court of Military Review. However, I write separately to set forth the following reasons for my view concerning the issue, on review.
I
The record before us indicates that, pursuant to a pretrial agreement, the appellant pleaded guilty before a military judge, sitting alone, to the following offenses with a female child under the age of 16: two charges of sodomy; assault and battery; a lewd and lascivious act; solicitation of sodomy; and indecent liberties in violation of Articles 125, 128 and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 925, 928, and 934, respectively.1 Upon conviction of all offenses to which he pleaded guilty, the appellant could have received a sentence in the aggregate of 54 years’ imprisonment and a dishonorable discharge, absent the pretrial agreement, which provided, inter alia, that the appellant’s sentence would include 7 years’ imprisonment and a dishonorable discharge. The record displays a painstaking inquiry by the judge into the appellant’s involvement in the offenses to which he had pleaded guilty as well as presentation of matters in mitigation by the appellant, including favorable evidence concerning the appellant’s military record. During the arguments concerning sentence, the prosecutor carefully adhered to this Court’s decision in United States v. Mosely, 24 U.S.C.M.A. 173, 51 C.M.R. 392, 1 M.J. 350 (1976), and United States v. Miller, 24 U.S.C.M.A. 181, 51 C.M.R. 400, 1 M.J. 357 (1976), and indeed urged the Court not to consider deterrence of others in determining an appropriate sentence. After considering all relevant matters pertaining to sentencing, the judge proceeded to sentence the appellant to a bad-conduct discharge, confinement at hard labor for 4 years and 3 months, total forfeitures, and reduction in rank to the grade of Private E-l. Following the announcement of the sentence, the judge then made the following statement:
Now, Sergeant Varacalle, I want to assure you that I gave very weighty consideration to the evidence concerning your many years of outstanding faithful service to your country and to the military. I also, of course, considered all the arguments by counsel for both sides. Now, Sergeant Varacalle, based on the evidence before me, I do believe that you are suffering from some emotional and mental handicaps. Apparently you are somewhat emotionally immature. In normal terms you don’t have a well-developed conscience, and apparently you’re sexually attracted by—to children. Based on what I’ve seen, I’m not convinced that there’s any strong, almost overriding compulsion on your part to give in to that attraction you apparently feel toward *185children. In essence, that makes your acts all the more not only reprehensible, but lessens the danger you impose [sic] to society. Now, perhaps I’m oversimplifying the situation, but it seems to me that your sexual attraction to children is not normal, but on the other hand, it doesn’t have to govern your life. I’m sure it’s a very difficult problem to live with, and whether or not you’ll ever mature in the sense that you won’t have that attraction, I don’t know. But, that certainly does not mean you have to act in accordance with your desires. Now, counsel argued that I shouldn’t think of the deterrence of others. Very frankly I did, because I am convinced there are probably a good many people who are sexually attracted by children and tempted to engage in acts similar to yours, and I hope the sentence in this case will have some tendency to help them resist the temptation. I would certainly hope that what has happened to you today and during the past few months will result in your never giving in to your temptations along the lines of engaging in sexual activities with children again. You probably will be—undoubtedly will be—sent to Fort Leavenworth, Kansas, and there are, to my understanding, psychiatrists and psychologists available there to help you, and I hope you have the good sense to take full advantage of the assistance that will be offered to you there. And, as you stated in your statement through counsel, you will never, never, ever engage in this sort of conduct in the future.
The foregoing comments of the judge led to the grant of review in this case. The appellant contends that this Court’s opinion in United States v. Mosely, supra, and its progeny, rendered the entire sentencing process void, thus requiring reversal as to the sentence. In his dissent, Judge Cook expresses agreement with that argument and reminds us that Mosely reviewed the special emphasis military law places upon the individualization of the sentence. He adds that Mosely concluded that it was “improper to adjudge a more severe sentence than might otherwise be imposed because of a purpose to deter others in the general population.”
II
In my view, the trial judge conscientiously applied all relevant criteria and gave weighty consideration thereto in arriving at the sentence he finally imposed. During the presentence proceedings, considerable effort was expended in determining whether the mother of one of the victims should be allowed to testify on the question of aggravation. Having determined the irrelevancy of the proffered testimony, the judge finally denied the prosecution’s request that she testify. The judge considered the testimony of the appellant’s former commanding officer, Colonel Sherman, who testified that during the time he served with the appellant from January 1973 to July 1974, he found the appellant to be a good worker, a very good supervisor, and dedicated to his job. He stated, “I classed him as a go-getter and I have no complaints about his work at all. I thought he did a very good job.” He also testified, “In today’s vernacular, Sergeant Varacalle would be considered very sharp. I have never seen him in a poor uniform. His shoes and boots were always shined and I felt he always kept himself in a high state of military bearing.” Additionally, he stated, “I would say Sergeant Varacalle was extremely loyal and very obedient.” The judge also considered the testimony of three other officers with whom the appellant served. All of these officers testified concerning the appellant’s good character and his record of outstanding military service. The appellant’s counsel made a statement on his behalf and called to the attention of the judge the appellant’s DA Form 20 which included two good conduct medals and the Vietnamese Campaign Medal. The judge not only considered a statement of a psychiatrist who had examined the appellant, but also satisfied himself concerning the meaning of certain words contained in the report, including “pedophilia,” which the parties finally agreed meant having a sexual attraction for children. During his *186sentencing argument, the defense attorney emphasized the appellant’s excellent military service. After the arguments were concluded, the judge sought the assistance of the attorneys in clarifying some pencil notations on prosecution exhibit 2 indicating that the appellant may have been wbunded in the right leg in 1967 and in the right hand in 1970. There was no mention in the exhibit of the appellant’s having received a Purple Heart, but the judge satisfied himself that the wounds were received in battle in both instances.
Throughout the record of trial there is abundant evidence that the judge gave careful, individualized attention to the formulation of an appropriate sentence. I am convinced that the sentence he finally announced was the product of individualization. In that regard, it is noted that the sentence which the judge finally imposed was considerably less than the maximum imposable sentence for the offenses to which the appellant pleaded guilty, namely imprisonment for 54 years and a dishonorable discharge. It was also considerably less than the sentence which the appellant would have received under the pretrial agreement to which he had committed himself. The dissent does not suggest what would have been a proper sentence in this case. Instead, the sentence is condemned on the “special emphasis military law places upon the individualization of sentence,” which Mosely is said to express, and for the further reason that the judge admittedly took into consideration the possible deterrent effect which the sentence might have upon others.2
But the concept of individualization only means that in formulating a sentence the judge must utilize sentencing discretion. Dorszynski v. United States, 418 U.S. 424, 94 S.Ct. 3042, 41 L.Ed.2d 855 (1974). In order to do this the judge should refrain from imposing “[sentences dictated by a ‘mechanistic’ concept of what a particular type of crime invariably deserves.” United States v. Foss, 501 F.2d 522, 527 (1st Cir. 1974). The Court in Foss (at page 527) expounded upon this view as follows:
[A] judge holding such fixed ideas is presumably closed to individual mitigating factors . . . [C]ourts have vacated sentences reflecting a preconceived policy always to impose the maximum for a certain crime. United States v. Hartford, 489 F.2d 652 (5th Cir. 1974); United States v. Daniels, 446 F.2d 967 (6th Cir. 1971); United States v. McCoy, 139 U.S. App.D.C. 60, 429 F.2d 739 (1970). A rigid policy involving even less than the maximum may be objectionable; any kind of mechanical sentencing that steadfastly ignores individual differences is to be avoided. Cf. United States v. Baker, 487 F.2d 360 (2d Cir. 1973); Woolsey v. United States, 478 F.2d 139 (8th Cir. en banc 1973) . . .
******
[I]n Williams v. New York, 337 U.S. 241, 247, 69 S.Ct. 1079, 93 L.Ed. 1337 (1949), [the Supreme Court said:]
“[T]he punishment should fit the offender and not merely the crime. . The belief no longer prevails that every offense in a like legal category calls for an identical punishment without regard to the past life and habits of a particular offender.”
See also Williams v. Oklahoma, 358 U.S. 576, 585, 79 S.Ct. 421, 3 L.Ed.2d 516 (1959).
My review of the record reveals no evidence that the judge imposed a greater sentence than he would otherwise have imposed absent consideration of the concept of deterrence. The dissent mentions no such evidence. Mosely recognizes the importance of deterrence as a “function of the *187criminal justice system,” but for the reasons stated therein, condemned the argument of the prosecutor at Mosely’s trial.3 The dissent illuminates paragraphs 75 and 76 of the Manual for Court-Martial, United States, 1969 (Revised edition), which I submit do not prohibit the action of the judge in this case. Nor is there any support in this Court’s precedents for condemnation of the trial judge’s approach to formulation of the sentence here. I do not find that the judge harbored any preconceived notions concerning the sentence. Nor did he approach the formulation of the sentence mechanistically.
I am convinced that the trial judge formulated a sentence after careful consideration of the past life and habits of the appellant. He gave consideration not only to the appellant’s “many years of outstanding faithful service,” but also to the evidence that the appellant was apparently “suffering from some emotional and mental handicaps . . .” The judge was “not convinced that there’s any strong, almost overriding compulsion on your part to give in to that attraction you apparently feel toward children” and stated that in his view that lessened the danger which the appellant poses to society. If anything, that statement indicated that the judge gave a less severe sentence than he might otherwise have imposed.
I therefore vote to affirm the decision of the Court of Military Review.

. The gravity of these charges can readily be seen when the appellant’s stipulation of fact is read. On January 4, 1975, the appellant required a 7-year-old girl, who had been entrusted to his care, to perform fellatio upon him. On that same date, he also attempted, but failed to consummate a rectal as well as vaginal intercourse upon her person. He also displayed to her a picture of a woman engaged in an act of fellatio. On February 15, 1975, when the same child was again entrusted to his care, she was made to engage in similar acts of sodomy. He also again attempted to penetrate her rectum and her vagina but was unsuccessful. The appellant admitted that in January 1974 and on June 15, 1974, he fondled the body of another thirteen year old girl. Finally, the appellant acknowledged that he attempted to induce his fifteen year old babysitter to permit him to perform cunnilingus on her.


. The concept that the “punishment should fit the offender has never yet been held to eliminate general deterrence as a factor to be considered along with others. See M. Frankel, Criminal Sentences; Law Without Order, 106 (1972). This is so even though general deterrence concerns itself not with the individual offender but with the sentence’s impact on others.” United States v. Foss, 501 F.2d 522, 527 (1st Cir.1974). See also United States v. Davie, ACMS 24354, 1 M.J. 865 (A.F.C.M.R.1976); and United States v. Lucas, CM 434131, 2 M.J. 834 (A.C.M.R.1976).


. United States v. Mosely, 24 U.S.C.M.A. 173, 51 C.M.R. 392, 1 M.J. 350 (1976).